 

Exhibit 10.7

[image_001.jpg]

GR8 Seas Holdings Inc. SALES & PURCHASE AGREEMENT CONTRACT CODE:
GR8-SKYWOLF1,000BL-31820 THIS AGREEMENT (THE "AGREEMENT") is entered into this
18th day of March, 2020. BY and BETWEEN GR8 SEAS HOLDINGS INC. ("Buyer") 803 N.
BRIDGE ST. SUITE A, YORKVILLE, ILLINOIS 60560, USA MR. WILLIAM STEPHENS
PRESIDENT Hereinafter referred to as the ('Buyer'). AND SkyWoJfWind Turbine
Corp. ("Seller") 156 Court Street Geneseo, NY 14454 Mr. Gerald Brock President
and CEO (Hereinafter referred to as the 'Seller'). Buyer and Seller are
hereinafter collectively referred to herein as the ("Parties"). {7386786:3
}Operations office: 803 N Bridge St Ste A, Yo rkville IL 60560 Tel:
+1-630-885-9998, Email: info@gr8seast rading.com l JP age o f I 6 



 

 

 [image_002.jpg]

GR8 Seas Holdings Inc. RECITALS A. Pursuant to our Letter of Intent to purchase
SkyWolf DA WT wind turbines dated February 11, 2019 for Buyer to deploy in its
exclusive territorial (Republic of the Philippines) per the previous reseller's
agreement between City Tech Solutions Group and Seller dated May 19, 2018.
Specifically, the turbines will be deployed between several awarded energy
projects in which Gr8 Seas has been awarded in the Philippines, Mexico, Lebanon
and other locations TBD. B. Buyer now wishes to enter into a blanket contract
purchase order with Seller for IIIII wind turbine units. We understand the first
- wind turbine units will be deployed over a period of 18-24 months from the
date of this contract. The next- wind turbine units will be deployed over a
period of 36-48 months from the date of this contract. NOW, THEREFORE, in
consideration ofthe mutual covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows: 1. Purchase and
Sale. Subject to the terms and conditions of this Agreement, Seller shall, on a
non-exclusive basis, sell to Buyer, and Buyer shall purchase from Seller, the
following Goods: (a) Contract Order Details: Quantity and Type: IIIII SKYWOLF DA
WT Model # 35H-001 turbines (the Contract Price: Total Contract: Release
Schedule: "Goods") as described on Exhibit A hereto (Blanket Order) (over 18-24
months) (over 36-48 months) - USD Each (subject to adjustment as provided in
§4(a)) $26,000,000 USD (subject to adjustment as provided in §4(a)) .* Release
Order# 31820-01 per Initial Release Order and Form of Release Order attached as
Exhibit A *(Del in- turbines per month starting July 2020) I -To Be Released
within 24 months -To Be Released with 36-48 months {7386786:3 }Operations
office: 803 N Br idge St Ste A, Yorkville IL 60560 Tel: +1-630-885-9998, Email:
info@gr8seastrading.com 2!P a ::: '-' o f I 6 



 

 

[image_003.jpg]

GR8 Seas Holdings Inc. (b) This does not include Micro-Grid equipment,
integration, enclosure, controls, battery backup, shipping, and installation and
are additional costs to be determined by Sky Wolf on a project order by project
order basis ("Ancillary Equipment and Services") .. The parties agree to develop
a Specific Scope of Work (SOW) and site consideration to determine complete and
final pricing for Ancillary Equipment and Services. (c) In connection to this
commitment, Buyer will cooperate with Seller to identify manufacturing resources
and material sourcing in an effort to help maximize the overall profitability
ofthe units. (d) Turbine Price and Micro-Grid System Price Summary Estimates for
Ancillary Equipment and Services: 1-Turbines, Qty 2-Battery Backup 2-Generator
with Slab 3-J\Ilicro-Grid Equipment 4-Micro Grid Enclosure: Enclosure
Foundation: Enclosure Fence: Transformer Pad: Site Grading: 5-Turbine
Installation $26,000,000.00 TBD site Specific TBD site Specific TBD site
Specific On Site per additional agreement On Site per additional agreement On
Site per additional agreement On Site per additional agreement On Site This
contract addresses the manufacture and sale of the SkyWolfModel 35H-A Hybrid
Diffused Augmented Wind Turbine (DA WT) ("Turbines"). The manufacture,
performance, delivery and sale of Ancillary Equipment and Services in item #2-5
are not part of this contract and shall be set forth in a separate agreement
between the parties. 2. Terms of Agreement Prevail Over Buyer's Release Order.
This Agreement is expressly limited to the terms of this Agreement, the
SkyWolfTerms and Conditions, attached as Exhibit B and any applicable Release
Order submitted by Buyer for the release of Goods purchased {7386786:3 }Oper
ations office: 803 N Bridge St Ste A, Yorkville IL 60560 Tel: +1-630-885-9998,
Email: info@gr8seastrading.com 31P a g e o f 1 6

 

 

[image_004.jpg]

GR8 Seas Holdings Inc. hereunder in the form attached hereto as Exhibit A
("Release Order"). The terms of this Agreement prevail over any terms or
conditions contained in any other documentation and expressly exclude any of
Buyer's general terms and conditions contained in any Release Order or other
document issued by Buyer. In the event of any conflict between the terms of this
Agreement and the terms of any Release Order or any other docwnent issued by
Buyer, the terms of this Agreement prevail. 3. Manufacturing and Delivery. (a)
Commencement of Manufacturing. Following receipt ofRelease Order and deposit of
any applicable portion of the Purchase Price under Section 4( c), Buyer shall
begin manufacture of the number of units of Goods set forth in the Release
Order. The initial schedule for release of the first Turbines is set forth above
in Section l(a). Buyer shall have delivered to Seller Release Orders covering
the first units of Goods purchased hereunder no later than the second
anniversary of the date of this Agreement. Buyer shall have delivered to Seller
Release Orders covering the second units of Goods purchased hereunder no later
than the fourth anniversary of the date of this Agreement. (b) Delivery. Unless
expressly agreed to by the Parties for any individual Release Order, or as set
forth in Section 5, Seller shall deliver the Goods to FOB SkyWolfPlant Geneseo,
NY, or to FOB Sky Wolf Plant Avon, NY using Seller's standard methods for
packaging and shipping such Goods. (c) Late Delivery. Any time quoted by Seller
for delivery is an estimate only. Seller is not liable for or in respect of any
loss or damage arising from any delay in filling any order, failure to deliver
or delay in delivery. No delay in the shipment or delivery of any Goods relieves
Buyer of its obligations under this Agreement, including without limitation
accepting delivery of any remaining installment(s) of Goods. (d) Certain
Estimates. In connection with the manufacturing, delivery and installation of
the Turbines, the parties contemplate the following estimates, which estimates
are not binding on the Parties: TERMS Initial Production Lead Time *Shipping FOB
SkyWolf container **Travel as required: 1 to 3 months est. $3,000 to $7,000 per
20' ocean freight est. $6,000 to $10,000 per adult round trip {7386786:3
}Operations office: 803 N Bridge St Ste A, Yorkville IL 60560 Tel:
+1-630-885-9998, Email: info@gr8seastrading.com 4IP a g <· o f I 6



 

 

[image_005.jpg]

GRS Seas Holdings Inc. **SkyWolfTraining: Billed hrly time and material **Sk-y
Wolf Field Engineering Services: Billed hrly time and material *Determined at
time of shipment and paid in full FOB **Additional unexpected services and
support may apply 4. Price and Payment. Payment Schedule for Initial Release
Order# 31820-01: An initial deposit of 2,340,000 is due by 4/18/2020. An
additional 585,000 is due by 5/18/2020. The Final Payment of the Purchase Price
(remaining 25%) shall be paid within thirty (30) days of shipment of the Goods.
The Final Payment for each shipment of turbines will equal 325,000.00 _ So for
example if the first turbines arc shipped on July 30, 2020 the final payment of
325,000.00 for those turbines would be due by August 30, 2020. If the second
shipment of turbines is shipped on August 30, 2020 the final payment of 325,000
for these turbines would be due on September 30, 2020. If the third shipment of
turbines is shipped by September 30,2020 then the final payment of 325,000 for
those turbines would be due on October 30, 2020. (a) Price. Buyer shall purchase
the Goods from Seller at the purchase price of TwentySix Million and 00/100
Dollars ($26,000,000) ("Purchase Price"), or per turbine unit ("Purchase Price
per Unit") as set forth in Section l(a). In the event the purchase price of any
component parts used by Seller in the manufactme of the Goods shall increase due
to tariffs, the Purchase Price shall be increased by such amount and the Buyer
shall pay such additional amounts. (b) Shipping Charges, Insmance, and Taxes.
Buyer shall pay for, and shall hold Seller harmless from, all shipping charges
and insurance costs. In addition, all prices are exclusive of, and Buyer is
solely responsible for, and shall pay, and shall hold Seller harmless from, all
taxes, with respect to, or measured by, the manufacture, sale, shipment, use or
Purchase Price of the Goods. (c) Deposit of Purchase Price. (i) Initial Order
Deposit. Upon the submission of each Release Order, Buyer shall begin depositing
in a separate bank account designated by the Seller an amount representing sixty
percent (60%) of the total Purchase Price for the Goods listed in the Release
{7386786:3 }Operations office: 803 N Bridge St Stc A, Yorkville lL 60560 \A
{}_,., Tel: +1-630-885-9998, Email: info@gr8seastrading.com YV tJ Sjr :1 ~ c o f
1 6





 

 

[image_006.jpg]

GRS Seas Holdings Inc. Order ("Initial Order Deposit"). Buyer shall deposit with
Seller the full Initial Order Deposit for a Release Order no later than thirty
(30) days after delivery of such Release Order. (ii) Follow-On Order Deposit.
Buyer shall deposit ~rith Seller an additional fifteen percent (15%) of the
Purchase Price for the Goods listed in the Release Order ("FollowOn Order
Deposit") no later than the earlier of: (i) sixty (60) days after delivery of
such Release Order, and (ii) Seller's delivery of the first turbine listed in
such Release Order. Seller shall not be required to deliver the Goods until the
deposits in this Section 4( c) have been made. (iii) Withdrawal; Seller shall
deliver to Buyer a copy of its withdrawal request and withdrawals of the amounts
representing the Irutial Order Deposit and the Follow-On Order Deposit. (d)
Final Payment of the Purchase Price. Buyer shall pay the remainder of the
Purchase Price for the Goods within thirty (30) days of shipment of the Goods
FOB Seller's office(s) Geneseo, New York or Avon, New York. Any failure to
deposit any portion of the Purchase Price according to Section 4( c) shall not
relieve Buyer of its obligation to pay the Purchase Price. (e) Late Payments.
Buyer shall pay interest on all late payments, calculated daily and compounded
monthly at the lesser of the rate of 1.5% per month or the highest rate
permissible under applicable law, calculated daily and compounded monthly. Buyer
shall also reimbw·se Seller for all costs incurred in collecting any late
payments, including, without limitation, attorneys' fees. If Buyer fails to pay
any amounts when due under this Agreement, Seller may (a) suspend the delivery
of any [Goods/Turbines], or (b) terminate this Agreement pursuant to the terms
and conditions of this agreement. 5. Title and Risk of Loss. Title to Goods
ordered and risk of loss to all Goods ordered passes to Buyer upon delivery of
such Goods to the FOB Buyer's office(s) Geneseo, NY or Avon, NY. At Seller's
election, it may deliver any component parts contained within the Goods,
including but not limited to, the generator, to Buyer separately at the
component manufacturer's or component distributor's location. In that event
title and risk ofloss to such component parts shall pass at the location
specified in a notice to Buyer, which would generally be FOB at the component
manufacturer's or component distributor's location. 6. Compliance. General
Compliance with Laws. Buyer shall at all times comply with all laws applicable
to this Agreement, Buyer's performance of its obligations hereunder and Buyer's
use or sale of the Goods. Without limiting the generality of the foregoing,
Buyer shall (a) at its own {7386786:3}0per ations office: 803 N Bridge St Stc A,
Yorkville IL 60560 Tel: +1-630-885-9998, EnHiil: info@grSscliStrading.com 61P a
g t' o f I 6 



 

 

[image_007.jpg]

GR8 Seas Holdings Inc. expense, maintain all certifications, credentials,
licenses, and permits necessary to conduct its business relating to the purchase
or use of the Goods and (b) not engage in any activity or transaction involving
the Goods, by way of shipment, use or otherwise, that violates any law. Buyer
and its representatives are in compliance with the Foreign Com1pt Practices Act
of 1977, as amended ("FCP A") and shall cause its representatives to, comply
with the FCP A, including maintaining and complying with all policies and
procedures to ensure compliance with the FCPA. 7. Miscellaneous. (a) Further
Assurances. Upon Seller's reasonable request, Buyer shall, at its sole cost and
expense, execute and deliver all such further documents and instruments, and
take all such further acts, necessary to give full effect to this Agreement. (b)
Entire Agreement. Subject to Section 2, this Agreement, including all related
exhibits, constitutes the sole and entire agreement of the Parties with respect
to the subject matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. (c) Notices. All notices,
requests, consents, claims, demands, waivers, and other communications under
this Agreement (each, a "Notice") must be in writing and addressed to the other
Party at its address set forth below (or to such other address that the
receiving Party may designate from time to time in accordance with this
Section). All Notices must be delivered by personal delivery, nationally
recognized overnight courier or certified or registered mail (in each case,
return receipt requested, postage prepaid) by facsimile or e-mail (with
confirmation of transmission). Except as otherwise provided in this Agreement, a
Notice is effective only (a) on receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section. THE
BUYER Name: Settlement Account: GR8 SEAS HOLDINGS INC GR8 SEAS HOLDINGS INC
Address: Signatory: Title: Phone No: Email: 803 N Bridge St STE A, Yorkville, 1L
60560 William Stephens President/CEO +630-885-9998 williams@gr8seastr.tding.com
{7386786:3 }Operations offi ce: 803 N Bridge St Ste A, Yorkville lL 60560 Tel: +
1-630-885-9998, Email: iofo@gr8seastrading.com 71f' a g e o f 1 6



 

 

[image_008.jpg]

GRS Seas Holdings Inc. SKYWOLF WIND TURBINE CORP. 156 Court Street, Geneseo NY,
14454 Gerald Brock President/CEO 585-447-9135 gbrock@skywolfwiodturbioes.com (d)
Amendments. No amendment to or modification of or rescission, termination, or
discharge of this Agreement is effective unless it is in writing and signed by
an authorized representative of each Party. (e) Assignment. Buyer may not assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of Seller. Seller may assign any of its rights
or delegate any of its obligations to any person or entity acquiring all or
substantially all of Seller's assets. Any purported assignment or delegation in
violation of this Section is null and void. No assignment or delegation relieves
the assigning or delegating Party of any of its obligations under this
Agreement. (f) Successors and Assigns. This Agreement is binding on and inures
to the benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns. (g) Choice of Law. This Agreement and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the laws of the State ofNew York, without regard
to the conflict of laws provisions thereof to the extent such principles or
rules would require or permit the application of the laws of any jurisdiction
other than those of the State of New York. The parties agree that the United
Nations Convention on Contracts for the International Sale of Goods does not
apply to this Agreement. (h). Choice of Forum. Each Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind whatsoever against the other Party in any way arising
from or relating to this Agreement in any forum other than in the federal or
state courts sitting in Rochester, New York and any appellate court from any
thereof. Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees to bring any such action, litigation, or
proceeding only in the federal or state courts sitting in Rochester, New York.
Each Party agrees that a final judgment in any such action, litigation, or
{7386786:3 }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560 Tel:
+1-630-885-9998, Emuil: info@g r8seastn~din g.com 8W II g l' of I(>



 

 

[image_009.jpg]

GR8 Seas Holdings Inc. proceeding is conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(i) Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission is deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. [SIGNATURE PAGE
FOLLOWS] {7386786:3 }Oper:ttions office: 803 N Bridge St Ste A, Yor kville IL
60560 Tel: +1-630-885-9998, Email: info@gr8seastrading.com 91P :1 g r o f I 6THE
SELLER Name: Address: Signatory: Title: P hone No: Email:



 

 

[image_010.jpg]

GR8 Seas Holdings Inc . Witnessed, Agreed and signed upon this 18th day of
March, 2020 BUYER: GR8 SEAS HOLDINGS INC. William Stephens President/CEO SELLER:
SkyWolfWind Turbine Corp. Mr. Gerald Brock President/CEO {7386786:3 )Operations
office: 803 N Bridge St Ste A, Yorkville IL 60560 ' 11 Q/ Tel: + 1-630-885-9998,
Email: info@gr8seastrading.eom Y VI IOIP a :t ~ o f I 6



 

 

[image_011.jpg]

GR8 Seas Holdings Inc. Exhibit A - Initial Release Order/Form of Release Order
QUOTATION #03182020 156 Court Street Genesco, NY 14454 Phone 585-447-9135 Fax:
585-44 7-9136 Terms: Qty purchase DA WT value min each order To: William
Stephens, President Gr8 Seas Holdings toe. 803 N. Bridge Street Suite A
Yorkville, fL 60560 SALES Brock QTY UNIT Release I TERMS: SHIP VIA FOB Freight
Forwarder TBD Geneseo, NY 14454 DESCRIPTION UNIT PRICE Model 35H-A Hybrid
Diffused Augmented Wind Turbine (DA WT) -Includes complete Turbine and Control
Panel -Includes Field Service training with initial purchase -DAWT Avg Annual
energy production in New York State: 8,412 Kwh/yr Total Qty ea plus applicable
units TBR (To Be Released) tariff and taxes as they apply Micr o-Grid Equipment
and Controls Integration TBD Site Specific [nstallation I TBD Site Specific
Battery Backup TBD Site Specific Shipping TBD Site Specific Additional Service
and Training billed hrly plus travel Invoiced Time and Material SkyWolf nnached
Terms and Conditions (TC) apply Production Terms: Shipment schedule as
determined Installation Terms: per PAD install drawing Warranty: Limited
Warranty ap[lli es. See Section 3 TC {7386786:3 }Ope rations office: 803 N
Bridge St Ste A, Yorkville IL 60560 Tel: +1-630-&85-9998, Em11il: info@gr
Ssenstrading.com 1111' :1 !! t• 0 f 1 6



 

 

[image_012.jpg]

GR8 Seas Holdings Inc. EXHIBITB SKYWOLF - TERMS AND CONDITIONS 1. These terms
and conditions of sale (these "Terms") govern the sale of the goods ("Goods") by
the Sk-yWolfWind Turbine Corp. ("Seller") to GR8 Seas Holdings Joe. ("Buyer").
These terms and conditions are pnt of and incorporated into that certain Sale
and Purchase Agreement dated March 18, 2020 by and between Buyer and Seller (the
"Agreement"). Capitalized terms not otherwise defined herein shall have the
meanings ascribed thet·eto in the Agreement. There are no warranties,
representations or agreements which extend beyond the terms of this
acknowledgement. 2. Unless otherwise specified and agreed upon, the material to
be furnished will be subject to Seller's standard inspection at place of
manufacture or installation as determined by Seller in its sole discretion. If
inspection by Buyer is specifically required on an order, such inspection shall
be so conducted as not to interfere unreasonably with Seller's operations, and
consequent approval or rejection shall be made before shipment of material and
installation. Notwithstanding the foregoing, if upon receipt of such material by
Buyer the same shall appear not to conform to the contract between the Buyer and
Seller, Buyer shall immediately notify Seller of such conditions and afford the
Seller a reasonable opportunity to inspect the material. No material shall be
returned without Seller's written approval. 3. Limited Warranty. The Goods are
subject to the Limited Warranty attached hereto as Exhibit C. 4. Payment; No
Set-Off Right: Buyer shall make no deductions (including those for alleged
demands) from payments due hereunder. Buyer shall not, and acknowledges that it
will have no right, under this Agreement, any Release Order, or any other
agreement to withhold, offset, or debit any amounts owed (or to become due and
owing) to Seller against any other amount owed (or to become doe and owing) to
it by Seller, whether relating to Seller's or its Affiliates' bt·each or
nonperformance of this Agreement, any Release Order, any other agreement between
(a) Buyer or any of its affiliates and (b) Seller, or otherwise. 5. Seller's
obligation to produce or deliver hereunder is conditioned upon maintenance by
Buyer of credit standing at least as high as when the order was accepted, and
upon Buyer's prompt payment when due of any sum owing by Buyer to Seller under
an agreement between them. 6. The price stipulated does not include any taxes in
the nature of sales or use taxes unless such tax be described and shown
separately on the face hereof. Buyer shall bear all taxes, if any, applicable to
this sale, whether or not so described and shown. {7386786:3 }Operations office:
803 N Bridge St Stc A, Yorkville IL 60560 Tel: +1-630-885-9998, Email:
info@gr8seastrading.com 121P a 1: r o f16



 

 

[image_013.jpg]

GR8 Seas Holdings Inc. 7. Buyer shall indemnify, defend and bold Seller harmless
from and against all claims, suits, judgments, cost, losses, expenses (including
attorney's fees) and liabilities from: (a) infringement (actual or claimed) of
patents, copyrights or trademarks arising from compliance with Buyer's design,
specifications or instructions and the fulfilment of Buyer's order; (b) any
negligent or more culpable act or omission of Buyer or its personnel in
connection with the performance of its obligations under this Agreement; (c) any
bodily injury, death of any person or damage to real or tangible personal
property caused by the negligent acts or omissions of Buyer or its personnel;
and (d) any failure by Buyer or its personnel to comply with any applicable
laws. 8. It is the desire of Seller to meet requested delivery schedules.
However, Seller will not incur any liability arising out of any delay in
delivery for any reason other than an arbitrary refusal of Seller to perform.
Delivery dates furnished by Seller represent the best estimates of the time
required to make the shipment. 9. Omitted. 10. For prices quoted in currency
other than US Dollars, fluctuations of ±10% against the US Dollar exchange rate
will be reflected on actual invoice. 11. Payment to SkyWolf Wind Turbine Corp.:
Payment by check should be mailed to: SkyWolfWind Turbine Corporation, 156 Court
Street, Geneseo NY, 14454. 12. SkyWolfWind Turbine Corporation can guarantee and
validate the energy performance as indicated in our performance calculations
demonstrated in upstate New York identified in our literature. {7386786:3
}Operations office: 803 N Bridge St Ste A, Yorkville IL 60560 Tel:
+1-630-885-9998, Email: info@gr8seastrading.com 131P n g l' ,, 16



 

 

[image_014.jpg]

GR8 Seas Holdings Inc. EXHIBIT C -Limited Warranty SkyWolfWind Turbine
Corporation Modei3SH-001 SkyWolfWind Turbine Corp. ("SkyWolr' or the "Seller"),
hereby warrants to the original purchaser ("Buyer") of the SkyWolfTurbine
Model3SH-001 and the associated electronics and towers supplied by SkyWolfWind
Turbine Corp., (the "Goods") and the initial purchaser of the Goods from Buyer
who owns the Goods when initially installed at the initial site of installation
(the "Installing Purchaser") that the Goods are warranted against defects in
design, material and workmanship under normal usc for which intended. SkyWolf's
wind turbine towers and blades carry a twenty (20) year pro-rated warranty after
date of installation at the initial site of installation ("Initial Installation
Date"). Electronic components supplied by SkyWolfWind Turbine Corp., as part of
the Goods carry a three year (3) warranty from the Initial Installation Date.
Generators supplied by SkyWolfWind Turbine Corp., as part of the Goods carry a
three (3) year war·ranty from the Initial Installation Date although they were
designed to last 20 years under full load operation. The solar panels supplied
by Sky Wolf Wind Turbine Corp. as part of the Goods carry a fifteen (15) year
warranty from the Initial Installation Date. During the warranty period for each
particular component, SkyWolfWind Turbine Corp., will repair or replace, at its
discretion with a Returned Material Authorization (RMA) form (SWF1200).,
defective components or assemblies and pay one-way shipping charges. For Buyers
or Installing Purchasers not in tbe USA, shipping and insurance charges will be
pre-paid to the port of entry into such customer's country Warranty coverage is
extended only to the Buyer or Installing Purchaser who has submitted a properly
completed Sky Wolf Wind Turbine Corp., Warranty Registration Form within 60 days
of installation. Required inspections and any maintenance tasks per
SkyWolflnstallation Manual must be up to date and documented. AJI returns must
be approved by Sky Wolf prior to returning and must include tbe defective part
and completed RMA form (SWF1200). This limited warranty does not cover: 1.
Towers and equipment, materials or supplies not manufactur·ed or supplied by
SkyWolf Wind Turbine Corp.; 2. Sky Wolf Wind Turbine Corp., equipment that bas
been modified without prior factory approval; {7386786:3 }Operations office: 803
N Bridge St Ste A, Yorkville IL 60560 Tel: + l-630-885-9998, Email:
info@gr8seastrnding.com 141P a g e "' 16



 

 

[image_015.jpg]

GR8 Seas Holdings Inc. 3. Repairs performed by personnel not authorized by
SkyWolfWind T urbine Corp.; 4. Damage resulting from use of eqllipment not
supplied by SkyWolfWind Turbine Corp.; 5. Damage or loss of function sustained
during periods when wind speed exceeds (100 mph or 44.7 MIS); 6. Acts of God; 7.
Incidental or consequential damages; 8. Deviation from PAD Installation Dwg SI.O
supplied. Products manufactured by a third party ("Third Party Product") may
contain, be contained in, incorporated into, attached to or packaged together
with the Goods. Except as set forth above, Third Party Products are not covered
by the warranty in this section. For the avoidance of doubt, Seller makes no
representations or warranties with respect to any Third Party Product. THIS
LIMITED WARRANTY IS IN LIEU OF ALL OTHER SKYWOLF WIND TURBINE CORP., GUARANTEES
OR WARRANTIES EXPRESSED OR IMPLIED OR STATUTORY. SELLER WILL NOT BE LIABLE FOR
ANY LOSS, DAMAGE, INJURY OR EXPENSE OF ANY KIND OR NATURE CAUSED, DIRECTLY OR
INDIRECTLY, AS A RESULT OF HAVING DELIVERED A NONCONFORMING PRODUCT, INCLUDING,
WITHOUT LIMITATION, ANY SUCH LOSS, DAMAGE, INJURY OR EXPENSE ARISING FROM ANY
INTERRUPTION OR SERVICE OR FOR ANY LOSS OF BUSINESS WHATSOEVER OR HOWEVER
CAUSED, AND A.l.W LOST PROFITS OR ANY OTHER INDm.ECT, SPECIAL OR CONSEQUENTIAL
DAMAGES. THE SOLE RE:MEDY SHALL BE THE REP Am OR REJ>LACEMENT OF THE PRODUCT. NO
_EMPLOYEE, AGENT, DEALER, OR OTHER PERSON IS AUTHORIZED TO OFFER WARRANTIES ON
BEHALF OF SKYWOLF WIND TURBINE CORP. SKYWOLF WIND TURBINE CORP., RESERVES THE
RIGHT TO MAKE DESIGN CHANGES, IMPROVEMENTS AND ADDITIONS TO ITS PRODUCTS WITHOUT
OBLIGATION TO INSTALL SUCH IN PRODUCTS PREVIOUSLY MANUFACTURED. To make a claim
under this warranty, Installing Purchaser· must: a) Complete and return the
SkyWolf Wan·anty Registration Form to the Company at its address set forth in
the form (SWFllOO) and acceptable proof of correct system installation (SWF2000)
within 60 days of the first installation ofthe Goods. b) Call our Customer
Service Department at 855-538-6418; c) Furnish documentation showing the
original purchase date and purchaser; {7386786:3 }Operations office: 803 N
Bridge St Ste A, Yorkville IL 60560 Tel: + 1 ~30-885-9998, Email:
info@gr8seastrading.com 15JP n ~ l' ,, ..



 

 

[image_016.jpg]

GR8 Seas Holdings Inc. d) Give written notice of the defect, reasonably
described, to Seller within 14 days of the time when Buyer discovers or ought to
have discovered the defect; e) Make the claim within the applicable warranty
period referenced above from the first installation of the Goods at its initial
site of installation; and t) Provide a dated picture together with a general
description of the damage. Except from Buyer to the Installing Purchaser, this
warranty is non-assignable and nontransferable. {7386786:3 }Operations office:
803 N Bridge St Ste A, Yorkville IL 60560 Tel: +I-630-885-9998, Email:
info@gr8seastrading.com 16jP :t g e '"'



 

 

[image_017.jpg]

GR8 Seas Holdings Inc. EXHIBIT D - FORM OF SKYWOLF WARRANTY REGISTRATION FORM
{7386786:3 }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560 \ A L
Tel: +l-630-885-9998, Email: info@gr8seastrnding.com VV [/ 17jP a g c o f I 6



 

 